Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00022-CV

                                    Juan Juarez PALAEZ,
                                          Appellant

                                              v.

                                    Luz Maria JUAREZ,
                                         Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CVG001105-D3
                         Honorable Rebecca Palomo, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Luz Maria Juarez recover her costs of appeal from
appellant Juan Juarez Palaez.

       SIGNED December 17, 2014.


                                               _____________________________
                                               Rebeca C. Martinez, Justice